Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 04/18/2022 have been fully considered and are persuasive.  

Claim Interpretation
The examiner notes that “lens unit”, “adhesive unit”, and “coupling element” used in the claims do not invoke 35 USC 112(f) despite the use of the generic placeholders “unit” and “element” because the preceding terms lens, adhesive, and coupling denotes a type of structural device having generally understood meaning in the art.  See MPEP 2181 B, paragraph beginning “A limitation will not invoke…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for the indication of allowable subject matter contained in the Non-Final Rejection mailed on 02/02/2022 also apply to the newly amended claims, as the amended claims incorporate the features noted and discussed in the prior action. 
The examiner further notes the disclosure of An (US Patent 10,498,937 B2) which shows an adhesive unit with a through hole used to secure an image sensor carrying substrate.  An does not teach the inclusion of a coupling element as claimed in claims 21 and 39 or a protrusion structure as in claim 40.  The prior art also does not indicate that a person having ordinary skill in the art at the time of filing would have found the combination to be obvious because while the prior art does teach devices which use a mix of adhesives and coupling elements to secure elements together, the prior art does not teach the use of both to couple the substrate unit to the front body.  See for examples Newinger (US Patent 9,986,136 B2, previously cited), Bryne et al (US Patent 9,992,392 B2), and Lu et al (US Patent 8,542,451 B2).  Lu in particular appears to indicate that either one or the other of adhesive or coupling elements are used to position or attach the substrate, as the embodiment of Figures 1-2 use coupling elements but later embodiments use adhesive without any coupling elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEON W RHODES, JR/Examiner, Art Unit 2852